ON APPLICATION FOR WRIT OF ERROR
PER CURIAM
On the authority of Hatcher v. State, 125 Tex. 84, 81 S.W.2d 499, 98 A.L.R. 1213, the Court of Civil Appeals has held that a suit against a notary public and his bonding company for falsifying an acknowledgment is governed by the two-year statute of limitations. 410 S.W.2d 654. We are in agreement with this holding, and accordingly disapprove Standard Accident Insurance Company v. State, Tex.Civ.App., 57 S.W.2d 191 (wr. dis.), in so far. as it is in conflict therewith. The plaintiff here did not attempt to prove when it discovered that the notary’s certificate is false or when the same should have been discovered. No question is presented, therefore, as to when the statute of limitations began to run. The application for writ of error is refused; no reversible error.